                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


    BRUCE JOSEPH HATTRICK,

                          Plaintiff,

                  v.

    CITY OF KETCHIKAN, JOHN                    Case No. 5:20-cv-00013-SLG
    KLEINEGGER, and SETH
    BRAKKE,

                          Defendants.


         ORDER REGARDING SERVICE OF SUMMONS AND COMPLAINT

         Plaintiff Bruce Hattrick commenced this action in October 2020. He has paid

the filing fee. Pursuant to this Court’s order at Docket 2, he filed a Complaint in

November 2020. 1 He also submitted summonses to the Clerk of Court; however,

those summons were not issued because the Clerk of Court determined they were

not in proper form. This order is now being issued to direct Mr. Hattrick how to

proceed so as to effect service on the named defendants in this case.

         IT IS THEREFORE ORDERED:

      1. Mr. Hattrick shall proceed with the steps outlined in this order to ensure that

         service of process on each of the defendants is completed no later than

         ninety (90) days from the date of this order. 2 This means that no later


1
    Docket 7.
2   See Fed. R. Civ. P. 4(m).



            Case 5:20-cv-00013-SLG Document 8 Filed 01/13/21 Page 1 of 7
          than 90 days from the date of this order, Mr. Hattrick must complete initial

          service of the Complaint and Summons on each of the defendants. All

          service shall be made in a manner authorized by Rule 4 of the Federal Rules

          of Civil Procedure.

      2. The Clerk of Court shall provide three summons forms to Mr. Hattrick.

      3. To complete each summons form properly, Mr. Hattrick must include all of

          the following on the form: 3

            a. At the top each form, above “SUMMONS IN A CIVIL ACTION,” enter

               the information as found on the first page of this order:

                      i. the name of the Court (at the very top middle of the page, after

                         “United States District Court for the District of Alaska”); and

                     ii. the parties’ complete full names (above Plaintiff(s) v.

                         Defendant(s), respectively); and

                    iii. the case number, after “Civil Action No.”

            b. As to who the summons is “To,” Mr. Hattrick should complete one

               summons for each defendant. Mr. Hattrick should write the full name

               and mailing address for each defendant, if known.

            c. After the paragraph ending, “The answer or motion must be served on

               the plaintiff or plaintiff’s attorney, whose name and address are” on the

               summons form, enter the name and the address of the address at which


3
    See Fed. R. Civ. P. 4(a).

Case No. 5:20-cv-00013-SLG, Hattrick v. City of Ketchikan, et al.
Order Regarding Service of Summons and Complaint
Page 2 of 7
             Case 5:20-cv-00013-SLG Document 8 Filed 01/13/21 Page 2 of 7
             any answer or motion should be served on Mr. Hattrick. If Mr. Hattrick

             retains an attorney, that attorney’s name and address information

             should be entered here. If Mr. Hattrick continues to be self-represented,

             then his mailing address should be entered.

         d. After Mr. Hattrick completes the required summons forms, he should

             mail to the court the following: (1) each of the completed summons

             forms; (2) three copies of the complaint to the Court; and (3) three

             copies of this order to the following address:

                                             U.S. District Court
                                          222 West 7th Avenue, #4
                                          Anchorage, Alaska 99513

                  If the summons forms have been completed in the proper form,

                  they will then be issued by the Clerk of Court for service.

    4. Once Mr. Hattrick has received the summonses issued by the Clerk of Court,

       he should make a copy of the summons for his records. He must then serve

       a copy of his Complaint and the issued summons on each defendant, using

       a method of service authorized by Rule 4, Federal Rules of Civil Procedure. 4




4
  Fed. R. Civ. P. Rule 4(e)(1) allows service to be done by “following state law for serving a
summons” in a state court proceeding. The state court procedure is set out at Rule 4, Alaska
Rules of Civil Procedure. For additional information, see Alaska Court System forms CIV-106
(How to Serve a Summons in a Civil Lawsuit) and CIV-135 (Civil Rule 4(f) Affidavit). These
forms are available on the Alaska Court System’s website at
https://courts.alaska.gov/forms/index.htm,



Case No. 5:20-cv-00013-SLG, Hattrick v. City of Ketchikan, et al.
Order Regarding Service of Summons and Complaint
Page 3 of 7
          Case 5:20-cv-00013-SLG Document 8 Filed 01/13/21 Page 3 of 7
      5. The requirements of service are not completed until proof of service has

         been submitted to the Court within ninety (90) days of this order. 5

      6. At all times, Mr. Hattrick shall keep the Court informed of any change of

         address. Such notice shall be titled “Notice of Change of Address.” 6 The

         notice shall contain only information about the change of address, and its

         effective date. The notice shall not include requests for any other relief.

         Failure to file the notice may result in the dismissal of the action for failure

         to prosecute under Rule 41(b) of the Federal Rules of Civil Procedure.

      7. All future papers sent to the Court must be identified with the name of the

         Court, the case number, the name of the Plaintiff, the name of the first

         defendant, and the title of the document, as illustrated on the first page of

         this order. 7




5   See Fed. R. Civ. P. Rule 4(l)(1) (proving service).
6 See Local Civil Rule 11.1(b) (requiring a notice of change of address to be filed “[s]elf-
represented parties must keep the court and other parties advised of the party’s current
address and telephone number.”). A Notice of Change of Address form, PS23, may be
obtained from the Clerk of Court, if needed.
7See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties; the title
of other pleadings, after naming the first party on each side, may refer generally to other
parties.”).

Case No. 5:20-cv-00013-SLG, Hattrick v. City of Ketchikan, et al.
Order Regarding Service of Summons and Complaint
Page 4 of 7
            Case 5:20-cv-00013-SLG Document 8 Filed 01/13/21 Page 4 of 7
     8. After a defendant has filed an entry of appearance in this case, Mr. Hattrick

         shall serve a copy of any future filings submitted to the Court upon each

         such defendant, or, if an attorney has appeared for a defendant, on that

         defendant’s attorney(s). 8 Mr. Hattrick shall include, with any original paper

         filed with the Court, a certificate stating the date that an exact copy of the

         document was mailed to each of the defendant or defendant’s counsel. A

         Certificate of Service may be written in the following form at the end of the

         document:

                I hereby certify that a copy of the above (name of document)
                was mailed, first class, U.S. mail, to (name of opposing party or
                counsel) at (address) on (date of delivery for mailing to
                correctional officer).
                                                                (Signature)

         Any paper received by a District Court Judge or Magistrate Judge that does

         not include a Certificate of Service indicating that each defendant was

         served with a copy of that document will be disregarded by the Court.

     9. Each litigant is responsible for keeping a copy of each document filed with

         the Court. When a self-represented litigant sends a document to the Court,

         the litigant receives a Notice of Electronic Filing (“NEF”) from the Court that

         states when that document was filed on the docket and the docket number

         of the document. Copies of documents that have been filed with the Court

         may be obtained from the Clerk’s Office for $0.50 per page. In the event of



8   See Fed. R. Civ. P. 5.

Case No. 5:20-cv-00013-SLG, Hattrick v. City of Ketchikan, et al.
Order Regarding Service of Summons and Complaint
Page 5 of 7
            Case 5:20-cv-00013-SLG Document 8 Filed 01/13/21 Page 5 of 7
       special circumstances or serious financial need, a party may file a motion

       asking for the cost of copies to be waived or reduced.

   10. No party shall have any ex parte communication with a District Court Judge

       or Magistrate Judge of this Court about the merits of this action. This means

       that parties cannot communicate with any judge without the presence and/or

       knowledge and consent of the other parties. For example, Mr. Hattrick shall

       not write letters to, or call, a judge directly. Any request for action by the

       Court regarding these proceedings must be filed with the Clerk of Court as

       a motion.

   11. A motion should contain the information identified in the caption of this

       Order and should be titled “Motion for (add the relief requested).” In a

       motion, a party should state specifically and concisely what he or she wants,

       so that the Court understands what the party is requesting. This Court’s

       Local Civil Rule 7.4 requires that each motion be filed with a proposed order

       that the Court can issue, if the motion is granted. The proposed order helps

       to clarify what the moving party is asking the Court to do.

   12. All documents filed with the Clerk of Court must contain an original

       signature, and must be mailed to the Court at the following address:

                                   U.S. District Court
                                222 West 7th Avenue, #4
                                Anchorage, Alaska 99513




Case No. 5:20-cv-00013-SLG, Hattrick v. City of Ketchikan, et al.
Order Regarding Service of Summons and Complaint
Page 6 of 7
          Case 5:20-cv-00013-SLG Document 8 Filed 01/13/21 Page 6 of 7
   13. The Clerk of Court is directed to send the following to Mr. Hattrick: (1) a

       copy of this order, (2) three AO 440 summons forms, (3) motion form PS12,

       and (4) a copy of the Court’s pro se handbook, “Representing Yourself in

       Alaska’s Federal Court.”



              DATED this 13th day of January, 2021 at Anchorage, Alaska.

                                            /s/ Sharon L. Gleason
                                            UNITED STATES DISTRICT JUDGE




Case No. 5:20-cv-00013-SLG, Hattrick v. City of Ketchikan, et al.
Order Regarding Service of Summons and Complaint
Page 7 of 7
          Case 5:20-cv-00013-SLG Document 8 Filed 01/13/21 Page 7 of 7
